Case 5:20-cv-01227-SHK Document 22 Filed 07/27/21 Page 1 of 1 Page ID #:1737




  1   STUART T. BARASCH, ESQ.
      Of Counsel, Olinsky Law Group
  2   P.O. Box 961719
  3   El Paso, TX 79996
      Telephone: (213) 621-7622
  4
      Facsimile: (213) 621-2536
  5   Email: Stuartbarasch@gmail.com
  6
      Attorney for Plaintiff, Joel R. Lopez
  7
  8
  9                       UNITED STATES DISTRICT COURT
 10                      CENTRAL DISTRICT OF CALIFORNIA
 11
                                               ) Case No.: 5:20-cv-01227-SHK
 12   JOEL R. LOPEZ,                           )
                                               ) [PROPOSED] ORDER
 13                Plaintiff,                  )
                                               )
 14         vs.                                )
                                               )
 15                                            )
      ANDREW SAUL, Commissioner of             )
 16   Social Security,                         )
                                               )
 17                                            )
                   Defendant.
 18
 19         Based upon the parties’ Stipulation for the Award and Payment of Equal
 20   Access to Justice Act Fees, Costs, and Expenses, IT IS ORDERED that fees and
 21   expenses in the amount of $9,000.00 as authorized by 28 U.S.C. § 2412, be
 22   awarded subject to the terms of the Stipulation.
 23
      DATED:      July 27, 2021
 24
                                              HON. SHASHI H. KEWALRAMANI
 25                                           UNITED STATES MAGISTRATE JUDGE
 26
 27
 28




                                               -1-
